Stephens, J:,
dissenting. Where a suit has been recommenced without the payment of the costs which have accrued upon a former suit of which it is a renewal, or the filing of the pauper’s affidavit as required by section 5626 of the Civil Code of 1910, the matter is a subject for a plea in abatement. It can be raised by demurrer only in cases where it affirmatively appears from the petition that the suit is a renewal of a former suit in which the costs have not been paid and where the required affidavit has not been made. Sparks Improvement Co. v. Jones, 4 Ga. App. 61 (60 S. E. 810); Realty Company v. Ellis, 4 Ga. App. 402 (61 S. E. 832); Gate City Fire Ins. Co. v. Thornton, 5 Ga. App. 585 (63 S. E. 638).
The only reference in the petition and the affidavit attached as respects any former suit and the non-payment of costs is contained in the averments in the affidavit that the affiant “has good cause for recommencing her. suit” and “is unable to pay the costs that have accrued in the former suit by her against the defendant . . *835which was dismissed by her.” These averments, while perhaps evidentiary as an admission by the plaintiff that the costs in the former suit have not been paid, are not categorical allegations that the costs in the former suit, of which the present is a renewal, have not been paid. It must appear affirmatively from the petition that it is a renewal of a former suit in which the costs have not been paid to render the petition subject to demurrer upon this ground. An allegation in the petition, in the language of the averments of the affidavit, that the plaintiff is unable to pay the costs which have accrued upon the former suit, is not an allegation as to the nonpayment of the costs. It is an allegation only as to the plaintiff’s inability to pay the costs.
The petition does not affirmatively show that the costs of the former suit of which it is a renewal have not been paid, and this does not affirmatively appear from the evidence adduced upon the trial. The court therefore did not err in overruling the demurrer to the petition, and in overruling the motion made in the nature of a general demurrer to dismiss the entire case on the pleadings and the evidence.